United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
DEPARTMENT OF THE NAVY,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
No appearance, for the Director

Docket No. 07-466
Issued: October 15, 2007

Oral Argument September 13, 2007

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 8, 2006 appellant filed a timely appeal of an August 23, 2006 decision of
the Office of Workers’ Compensation Programs finding that her request for reconsideration was
untimely and failed to show clear evidence of error. Pursuant to 20 C.F.R. § 501.3, the Board’s
jurisdiction is limited to decisions issued within one year of the filing of the appeal. Since the
last merit decision was issued on August 3, 2004, the Board does not have jurisdiction over the
merits of this case.
ISSUE
The issue is whether the Office properly determined that appellant’s August 5, 2006
application for reconsideration was untimely and failed to show clear evidence of error.
FACTUAL HISTORY
Appellant filed a claim on April 24, 2003 alleging that she sustained injuries on
December 4, 2000 when she was pushed against a wall and door frame. By decision dated
August 3, 2004, the Office denied the claim on the grounds that appellant was not a federal
employee under 5 U.S.C. § 8101(1), at the time of the alleged incident. It indicated that a notice

of personnel action (Form SF-50), dated October 23, 2000 established that appellant was
removed from federal employment effective October 24, 2000.
On October 6, 2004 appellant requested reconsideration of her claim. By decision dated
January 20, 2005, the Office determined that the application for reconsideration was insufficient
to warrant merit review of the claim.1
In a letter dated August 5, 2006, appellant requested reconsideration of her claim. She
argued that the SF-50 was issued by the Naval Center for Acquisition Training (NCAT) in
Mechanicsburg, Pennsylvania and that NCAT was not her employer and had no authority to
terminate her employment. Appellant stated that her duty station was in Philadelphia,
Pennsylvania with Naval Inventory Control Point. She submitted an Equal Employment
Opportunity (EEO) Commission letter dated September 6, 2005 stating that the reference docket
number was being closed because the employing establishment had no record of a formal
complaint being filed by appellant.
By decision dated August 23, 2006, the Office determined that appellant’s application for
reconsideration was untimely filed. It further determined that she did not show clear evidence of
error and therefore the application was denied.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against compensation upon application by an employee (or his or her representative)
who receives an adverse decision.2 The employee shall exercise this right through a request to
the district office. The request, along with the supporting statements and evidence, is called the
“application for reconsideration.”3
Section 8128(a) of the Act4 does not entitle a claimant to a review of an Office decision
as a matter of right.5 This section vests the Office with discretionary authority to determine
whether it will review an award for or against compensation.6 The Office, through regulations,

1

Appellant filed an appeal with the Board which was docketed as No. 05-1054. By order dated May 16, 2006,
the Board granted appellant’s motion to dismiss the appeal.
2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.605 (1999).

4

5 U.S.C. § 8128(a).

5

Leon D. Faidley, Jr., 41 ECAB 104 (1989).

6

Under section 8128 of the Act, “[t]he Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application.”

2

has imposed limitations on the exercise of its discretionary authority under 5 U.S.C. § 8128(a).7
As one such limitation, the Office has stated that it will not review a decision denying or
terminating a benefit unless the application for reconsideration is filed within one year of the
date of that decision.8 The Board has found that the imposition of this one-year limitation does
not constitute an abuse of the discretionary authority granted the Office under 5 U.S.C.
§ 8128(a).9
The Board has held, however, that a claimant has a right under 5 U.S.C. § 8128(a) to
secure review of an Office decision upon presentation of new evidence that the decision was
erroneous.10 In accordance with this holding, the Office has stated in its procedure manual that it
will reopen a claimant’s case for merit review, notwithstanding the one-year filing limitation set
forth in 20 C.F.R. § 10.607(a), if the claimant’s application for review shows “clear evidence of
error” on the part of the Office.11
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by the Office.12 The evidence must be positive, precise and explicit and must
be manifest on its face that the Office committed an error.13 Evidence which does not raise a
substantial question concerning the correctness of the Office’s decision is insufficient to establish
clear evidence of error.14 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.15 This entails a limited review by the Office of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of the Office.16 To show clear
evidence of error, the evidence submitted must not only be of sufficient probative value to create
a conflict in medical opinion or establish a clear procedural error, but must be of sufficient
probative value to prima facie shift the weight of the evidence in favor of the claimant and raise
a substantial question as to the correctness of the Office decision.17 The Board makes an
7

Thus, although it is a matter of discretion on the part of the Office whether to review an award for or against
payment of compensation, the Office has stated that a claimant may obtain review of the merits of a claim by:
(1) showing that the Office erroneously applied or interpreted a specific point of law; or (2) advancing a relevant
legal argument not previously considered by the Office of Workers' Compensation Programs; or (3) submitting
relevant and pertinent evidence not previously considered by the Office; see 20 C.F.R. § 10.606(b).
8

20 C.F.R. § 10.607(a).

9

See Leon D. Faidley, Jr., supra note 5.

10

Leonard E. Redway, 28 ECAB 242 (1977).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(c) (May 1996).

12

See Dean D. Beets, 43 ECAB 1153 (1992).

13

See Leona N. Travis, 43 ECAB 227 (1991).

14

See Jesus D. Sanchez, 41 ECAB 964 (1990).

15

See Leona N. Travis, supra note 13.

16

See Nelson T. Thompson, 43 ECAB 919 (1992).

17

Leon D. Faidley, Jr., supra note 5.

3

independent determination of whether a claimant has submitted clear evidence of error on the
part of the Office such that the Office abused its discretion in denying merit review in the face of
such evidence.18
ANALYSIS
The application for reconsideration was dated August 5, 2006. The last decision on the
merits of the claim for compensation was dated August 3, 2004. Since the application was filed
more than one year after the merit decision, it is properly found to be untimely filed.
The underlying claim in this case was denied on the grounds that appellant was not a
federal employee pursuant to 5 U.S.C. § 8101(1) at the time of the alleged employment injury on
December 4, 2000. In her August 5, 2006 application for reconsideration, appellant argued that
she was a federal employee on December 4, 2000 because the SF-50 that purported to remove
her from employment effective October 24, 2000 was invalid. According to appellant, the SF-50
was issued by NCAT, who was not her employer and had no authority to remove her from
federal employment.
Appellant does not, however, provide any evidence to support her argument. The record
contains an SF-50 from the Department of the Navy dated October 23, 2000 that identifies
appellant and her position as logistics management specialist. The personnel action taken was
removal from employment effective October 24, 2000 for failure to follow procedures,
falsification of time and attendance records, unprofessional behavior and providing misleading
employment information. Appellant provided no evidence to establish that the personnel action
was invalid. The EEO letter submitted does not address the issue and provides no relevant
information to the issue presented. There is no evidence to establish that the Office clearly erred
in relying on the October 23, 2000 SF-50 to determine that appellant was not a federal employee
on December 4, 2000.
The Board accordingly finds that the August 5, 2006 application for reconsideration was
untimely and failed to show clear evidence of error by the Office. The Office therefore properly
denied the application for reconsideration without merit review of the claim.
CONCLUSION
The August 5, 2006 application for reconsideration was untimely filed and failed to show
clear evidence of error.

18

Gregory Griffin, 41 ECAB 186 (1989), petition for recon. denied, 41 ECAB 458 (1990).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 23, 2006 is affirmed.
Issued: October 15, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

